the Wadsworth property to herself. She also included causes of action
                  relating to child support and palimony.
                              The district court severed Young's child support and palimony
                  claims and transferred them to the family court. Thereafter, the district
                  court granted Bumb's request for summary judgment on the remaining
                  claims, but stayed the prove-up hearing relating to the summary judgment
                  until the family court action was resolved. In family court, Young pleaded
                  that her palimony cause of action included claims for breach of an implied
                  or express contract, breach of the covenant of good faith and fair dealing,
                  and promissory estoppel. The family court found in favor of Young on all
                  her claims and awarded her the Wadsworth property. This appeal
                  followed.
                              On appeal, Bumb contends that the family court erred by
                  expanding this court's community property by analogy doctrine to enable
                  Young to recover the Wadsworth property even though there was no
                  agreement between the parties specifically addressing the Wadsworth
                  property.' The community property by analogy doctrine allows unmarried


                        1-Bumb   also argues that the family court could not enter a judgment
                  regarding the Wadsworth property because the family court lacked subject
                  matter jurisdiction to do so and the doctrines of claim preclusion and issue
                  preclusion prevented such a judgment. But the family court had subject
                  matter jurisdiction to enter a judgment regarding the Wadsworth property
                  to the extent that Bumb owned that property, and because the district
                  court had yet to enter a final judgment, we conclude Bumb's arguments in
                  this regard lack merit. NDCR 18(1) (allowing a court to transfer an action
                  to another court); Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 1054-55,
                  194 P.3d 709, 713 (2008) (requiring a final judgment in a previous action
                  for claim preclusion or issue preclusion to apply).




SUPREME COURT
      OF

    NEVADA                                             2
(0) I947A •=t40
                  parties to agree to acquire and hold property as if the couple is married,
                  and thus, the community property laws of this state will apply by analogy
                  to those agreements. 2 See Hay v. Hay, 100 Nev. 196, 199, 678 P.2d 672,
                  674 (1984); W States Constr., Inc. v. Michoff,   108 Nev. 931, 937-38, 840
P.2d 1220, 1224 (1992). This doctrine is based on the fact that unmarried
                  persons involved in a domestic relationship can lawfully contract with
                  each other regarding property as do other unmarried persons, and courts
                  will respect the parties' reasonable expectations concerning their property
                  rights through either an implied or express contract. Hay, 100 Nev. at
                  199, 678 P.2d at 674.
                                Bumb and Young could agree that Bumb would provide Young
                  with a permanent home in exchange for Young's companionship,
                  partnership, and business and personal assistance. The record on appeal
                  supports the family court's finding that Bumb and Young entered into an
                  express and implied contract. Such a contract can be enforced under the
                  community property by analogy doctrine even though the agreement does
                  not concern the parties holding property as if they were married.
                  Additionally, because Bumb and Young's agreement did not concern the
                  sale or transfer of a specific piece of property, the statute of frauds does
                  not apply. NRS 111.205 (providing that any sale or transfer of land must
                  be in writing). Thus, the family court properly concluded that an express



                        2 The community property by analogy doctrine is the same as
                  California's palimony doctrine. See Hay v. Hay, 100 Nev. 196, 199, 678
P.2d 672, 674 (1984) (adopting Marvin v. Marvin, 557 P.2d 106 (Cal.
                  1976)).




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) [947A    em
                     and implied agreement existed warranting Young's recovery, and we
                     affirm that conclusion.   See Bedrock Valley Ranch, LLC v. Washoe Cnty.,
                     127 Nev., Adv. Op. 38, 254 P.3d 641, 647-48 (2011) (explaining that this
                     court will review "contract issues de novo, looking to the language of the
                     agreement and the surrounding circumstances"). Additionally, the record
                     on appeal supports the family court's findings that Bumb breached the
                     implied covenant of good faith and fair dealing and that Young established
                     promissory estoppel, and thus, we affirm those findings as well.         A. C.
                     Shaw Constr., Inc. v. Washoe Cnty. 105 Nev. 913, 914, 784 P.2d 9, 9-10
                     (1989); Pink v. Busch, 100 Nev. 684, 689, 691 P.2d 456, 459-60 (1984).
                                 Nevertheless, because TL Star was not a party to the
                     agreement between Bumb and Young, to the extent that the family court
                     entered a judgment against TL Star, it erred in doing so and lacked
                     subject matter jurisdiction to do so. 3 See W States Constr., 108 Nev. at
                     939, 840 P.2d at 1225 (explaining that the court could not enter a
                     judgment against an entity that was not a party to the implied contract);
                     Ogawa v. Ogawa, 125 Nev. 660, 667, 221 P.3d 699, 704 (2009) (providing
                     that Isjubject matter jurisdiction is a question of law subject to de novo
                     review"). Therefore, we reverse the judgment against TL Star.
                     Accordingly, we


                           3 Even  though it appears that TL Star currently owns the property,
                     we do not reverse the family court's order directing the parties to execute
                     all necessary documents to transfer the property to Young because the
                     record demonstrates that Bumb has been declared the sole member of TL
                     Star and would have the authority to execute the necessary documents to
                     transfer the property to Young.




SUPREME COURT
        OF
     NEVADA                                               4
(0) 1947A    ceii.
                                ORDER the judgment of the district court AFFIRMED IN
                    PART AND REVERSED IN PART AND REMAND this matter to the
                    district court for proceedings consistent with this order. 4




                                                                  Pickering




                    cc: Hon. Frances Doherty, District Judge, Family Court Division
                         Shawn B. Meador, Settlement Judge
                         Phillip M. Stone
                         Paul G. Yohey
                         Washoe District Court Clerk




                          4We  deny Young's request for attorney fees under NRAP 38 and her
                    request that this court preclude Bumb from relitigating ownership of the
                    Wadsworth property in the district court.




SUPREME COURT
         OF
      NEVADA                                               5
(0) I 94/A    40.